Goldie E. Damm commenced divorce proceedings against her husband, John Damm, Jr., in the fall of 1926, on the grounds of desertion and nonsupport; she asked for alimony, temporary and permanent, attorney's fees and suit money, and for the custody of their minor child, George, then five years of age. Defendant, by answer and cross-complaint, denied the allegations of the complaint filed and charged plaintiff with desertion; he *Page 244 
prayed for a decree of divorce and for the custody of the child, alleging that plaintiff was not a fit person to care for the boy.
Issue being joined, a trial was had, and, after hearing the evidence, the court made findings in favor of defendant and against plaintiff on all issues presented and thereon entered a decree in favor of defendant, awarding him the custody of the child with the mere right of visitation in plaintiff. Plaintiff moved for a new trial, which motion was denied, whereupon she appealed from the judgment. Her specifications of error raise but the questions hereinafter discussed.
The record discloses that the parties hereto were married in 1919, plaintiff having been twice married theretofore and having two daughters who lived with the couple. Defendant, at the time of his marriage, owned a 320-acre ranch in Custer county, twenty-five miles from Miles City, and thereafter filed upon an additional homestead, which, however, reverted to the government prior to the commencement of the divorce action. Up to the spring of 1923 the family lived on the ranch part of the time and part of the time in Miles City, while plaintiff's parents lived on a ranch near that of defendant. In the spring of 1923 the family went to Portland, Oregon, where plaintiff's two married sisters resided, her father and mother having preceded them. They rented a house and the old couple lived with them; defendant performed various kinds of manual labor for the support of the enlarged family, but his earnings did not suffice, and a part of the time plaintiff was also compelled to secure work. In the spring of 1925 plaintiff's father returned to Montana, and in August following, defendant and plaintiff's mother came back to the state and brought the boy, George, with them. Plaintiff and defendant did not thereafter correspond, and in January, 1926, defendant commenced an action for divorce on the ground of adultery. Defendant returned to Montana on being served with process, secured possession of *Page 245 
the child, and, by answer and cross-complaint, denied the charge against her and prayed for a decree of divorce on the ground of desertion, and for custody of the child.
This first proceeding came on regularly for trial, and thereupon the defendant here, then the plaintiff, introduced in evidence depositions of a number of residents of Portland, reciting facts concerning the conduct of Mrs. Damm in that city. The facts thus shown in evidence did not reflect upon the charge of either adultery or desertion, but tended to show neglect of the child by the mother and to reflect upon her fitness to have the custody of the child. At the close of that trial the court refused to grant a decree to either party and later took the child from the custody of the mother and placed it in the care of strangers.
1. During the trial of the action which resulted in the[1]  judgment from which this appeal is taken, after defendant had shown that none of the parties whose depositions had been taken on the former trial were within the jurisdiction of the court, the court permitted those depositions to be read in evidence over the objection of plaintiff; this action plaintiff now asserts constituted reversible error.
Herein an issue was raised as to the fitness of the plaintiff, at the time of the trial, to have custody of the child; the depositions were offered solely on that issue. The parties are identical with those in the former action, and it appears from the depositions that the plaintiff here had the opportunity to, and did, cross-examine the deponents at length. While the facts stated by deponents had to do with a time approximately two years prior to the trial, that fact, if it militates against the testimony at all, affects its weight rather than its admissibility, and, under the conditions shown, the depositions were admissible under the rules laid down in sections 10531 and 10654, Revised Codes of 1921 (O'Meara v. McDermott, 40 Mont. 38,104 P. 1049; In re Colbert's Estate, 51 Mont. 455, 153[2]  P. 1022), as admissibility of such depositions is not dependent *Page 246 
upon exact identity of parties and causes of action, but rather upon the identity of the question being investigated and the opportunity of the party against whom the deposition is offered to cross-examine. (18 C.J. 750; In re Murphy's Estate, 43 Mont. 353, Ann. Cas. 1912C, 380, 116 P. 1004.)
2. The establishment of the allegation of desertion by the one[3, 4]  or the other of the parties depended upon proof of what took place between them at the time the defendant left Portland. Plaintiff's testimony tended to prove that the family had made its home in Portland, and defendant returned to Montana only for the purpose of making final proof on his additional homestead and was to return to Portland and the plaintiff as soon as that was done. On the other hand, defendant's testimony tended to prove that the family went to Portland only on a visit, which was unduly extended, and that at the time in question he was returning home with no intention of returning to Portland; that he requested plaintiff to accompany him but that she refused, stating that she would never again live in "that destitute hole" (whether she referred to Montana, Miles City, or the Damm ranch we are not informed, other than by defendant's statement that she meant Miles City); that plaintiff had taken another house than that occupied by the family; and that defendant told her that "it looked like her home was broken up" and he was going to take the boy with him, to which she replied, "I guess I will have to let you take him."
Counsel for plaintiff concedes that, as the testimony on the question of desertion was in sharp conflict, we cannot disturb the court's finding of fact in favor of the defendant's version of what took place, but contends that the facts so found are not sufficient to support the conclusion and judgment of desertion. Again, conceding that a husband has the right to choose the place of residence, counsel still insists that the family residence was in Portland, and that, in order to put the plaintiff *Page 247 
in the wrong, it was necessary that defendant first establish a home in Montana and then request plaintiff to come to him, furnishing her with the means to do so. This contention cannot be maintained, as, under the facts found on the testimony of the defendant, he already had a family home on the ranch to which he was but returning and which had been kept up by his brother. There was no attempt made to show that that home was not a fit place in which to live or that plaintiff refused to accompany defendant by reason of his lack of funds to pay for her transportation. She refused to accompany him to the family home for the reason that she would never again live in "that destitute hole." Such refusal constituted desertion as effectively as though she had walked out of the home declaring that she would never return. (Sec. 5745, Rev. Codes 1921.) Plaintiff having thus deserted defendant, it was her duty, not his, to attempt to effect a reconciliation and to cure the desertion by an offer in good faith, to return. (Sec. 5744, Rev. Codes 1921.)
The findings of the court, based upon the testimony referred to, are sufficient to support the judgment.
3. As in most divorce cases where there are children, the[5]  chief concern of the parties, as well as the most difficult question for the court's determination, was as to the disposition to be made of the child. In determining this matter the welfare of the child is of paramount consideration (Kane v.Kane, 53 Mont. 519, 165 P. 457), and of necessity the matter must be left largely to the sound discretion of the trial court, having the parties before it and being thus enabled, not only to weigh the evidence adduced for or against either of the parents, but to judge from their appearance and manner of testifying which of them is best fitted to care for and educate the child; the influence and probable surroundings of which will be most apt to give the child the better opportunities in life and best serve its best interests; and it is only on a showing of manifest abuse *Page 248 
of such discretion that the award made by the trial court will be disturbed. (Boles v. Boles, 60 Mont. 411, 199 P. 912.)
Evidence was adduced at the trial which tended to show that[6]  the plaintiff neglected the boy, not only while living in Portland, but after returning to Montana and securing possession of him, and that her habits were such as would not surround him with proper environment and companions. It was made to appear that long before defendant left Portland, plaintiff had practically deserted the family residence and abandoned the boy to the insufficient guardianship of her aged mother, having rented a place known as 209 Montgomery Street, where she contends she was running a dressmaking establishment, assisted by a sister, which business required her often to work "night and day." Defendant testified that during a period of three months she was home but about twelve nights; that he at one time threatened to go to the place to see what she "had there," to which she replied that if he ever came to the place he would go out "feet first." After defendant left Portland this place was raided by federal, state and city officers. It was found to consist of a sitting-room, a kitchen and two bedrooms, with a basement beneath. The officers found numerous empty bottles and serving glasses containing dregs of liquor in the kitchen, and in the basement two dozen bottles of home-brew on ice and eighty more in stock. On being arrested, defendant admitted ownership, gave her name as Rose Campbell, and pleaded guilty to possession.
After returning to Montana, plaintiff wrote her sister, in whose possession she left the dressmaking establishment, chiding her for not paying the rent as agreed and reminding her that she left her "a lot of customers" and "three pints" from which she should have been able to make the rent, or $35.
Considering this testimony and the palpable insincerity and untruth of plaintiff's attempted explanation thereof, with other damaging testimony which might well be believed, and the unfavorable impression which the plaintiff must have made *Page 249 
upon the trial judge, we cannot say that there was a manifest abuse of the discretion lodged in the trial court in determining the delicate question of award of custody of children in these distressing cases wherein, while still retaining parental love and affection, parents can no longer maintain the marital relations.
4. Counsel for plaintiff, without the citation of authority,[7]  asserts that, although it may be found that the evidence is sufficient to support the decree in favor of defendant, the court should have awarded the plaintiff a "portion of defendant's property." There is no claim that plaintiff had any interest in defendant's property, and the only award of property sought by the complaint is permanent alimony.
Section 5771, Revised Codes 1921, provides for an award of alimony to the wife when she is granted a divorce "for an offense of the husband," but in the absence of legislation permitting it, the trial court is without authority to compel a husband, to whom a divorce has been granted for an offense of the wife, to make provision for her support. (Bischoff v. Bischoff, 70 Mont. 503,226 P. 508.) As we have no statute providing for such an award, no error was committed in failing to award alimony to the unsuccessful wife.
5. The remaining assignments of error are based upon the court's failure to grant plaintiff a decree on either of the grounds stated in her complaint.
As to the charge of desertion, the court found against plaintiff, as above shown. While the record shows that defendant failed for more than a year prior to the commencement of the action to provide for the support of plaintiff, the findings of the court to the effect that plaintiff was guilty of desertion[8]  during that period also bar a recovery on this ground, as a husband is not required to support a wife while she lives separate and apart from him against his will and without his consent and refuses to follow him to his chosen place of residence. *Page 250 
(Roby v. Roby, 10 Idaho, 139, 77 P. 213; Hagle v.Hagle, 74 Cal. 608, 16 P. 518.)
No reversible error appearing in the record, the judgment must be affirmed.
Affirmed.
MR. CHIEF JUSTICE CALLAWAY and ASSOCIATE JUSTICES MYERS, STARK and GALEN concur.